* Corpus Juris-Cyc. References; Taxation, 37 Cyc., pp. 1076, n. 74; 1124, n. 48; 1130, n. 90.
The state revenue agent filed an application with the state tax commission to back-assess the Illinois Central Railroad Company on its capital engaged in the railroad business in Mississippi, for certain years therein set forth. Notice was given by the tax commission to the railroad company, and summons was issued by the tax commission for the company to appear and show cause, if any, why the assessment should not be made in accordance with the notice and that filed by the revenue agent.
The company appeared before the tax commission and answered the petition. An agreed statement of facts was entered into, and certain evidence introduced before the tax commission, whereupon the tax commission sought the advice of the attorney-general as to whether it should make the assessment as requested, and the attorney-general rendered an opinion to the tax commission in which he held that the company was not subject to such assessment. Thereupon the tax commission refused to make the assessment, and entered its order dismissing the application. The revenue agent then applied for and was granted a writ ofcertiorari to the tax commission to send a certified record of the cause to the circuit court. The regular circuit judge being disqualified by reason of relationship, recused himself, and a special judge was appointed to hear the proceeding. The cause was argued and submitted, and the special circuit judge held that the judgment of the tax commission was erroneous, and that the revenue agent should prevail in regard to the said assessment, but further held that the circuit court was without power to enter any judgment assessing the property in accordance with the petition and record; also that he was without power to remand the cause to the tax commission for further proceedings, and entered a judgment accordingly which he directed to be certified to the tax commission. *Page 222 
From the judgment of the circuit court, the Illinois Central Railroad Company prosecuted an appeal, and so did the tax commission, and the motion now before us is to dismiss each of those appeals.
The motion to dismiss the appeal of the tax commission is on two grounds: First, that the tax commission and the several members thereof have no interest in the outcome of the litigation; second, that the tax commission and the members thereof cannot be prejudiced by the final outcome of the cause.
The motion to dismiss the Illinois Central Railroad Company's appeal is on the ground that the judgment of the circuit court is not appealable, because it is not a final judgment.
In regard to the appeal by the tax commission, we are of the opinion that the tax commission is a quasi-judicial body, exercising, in the case of assessments, a judicial function, and that it is not a party to the litigation, but is a judicial body, in the first instance, passing upon the contentions of the revenue agent representing the state on the one hand and the railroad company, the defendant, on the other, and that it has no right to prosecute an appeal from the judgment of the circuit court reviewing its action. Therefore the appeal of the tax commission will be dismissed.
In regard to the appeal of the railroad company, we are of the opinion that the judgment of the circuit court in this case is one that disposes of the issues finally, so far as the circuit court is concerned. No further action is to be taken by the circuit court, under the circuit judge's opinion; he has no further power. And he also adjudged that he was without power to remand the cause to the tax commission, and he awarded costs against the railroad company. We think this is a final judgment within the common-law meaning of final judgments.
In our opinion, either party to the litigation has the right to appeal to this court from that judgment. If the circuit court had remanded the cause to the tax commission *Page 223 
for further proceedings, a different question would arise, but the judgment rendered by the circuit court disposes of the controversy according to the legal conception of the circuit court of that record. And the view that the circuit judge had, seemed to be that proceedings de novo would have to be taken.
It is important to both parties to the litigation that the legal questions involved be settled, and the appeal will be entertained, and the motion to dismiss overruled.
There is also a motion to advance in the event the appeal is retained, and, as the question involves the public revenue, we think the cause is entitled to advancement; and it will be advanced on the docket for hearing before Division B at its first sitting in November.
Motion to advance sustained.
HOLDEN, J., took no part in this decision.